Citation Nr: 0212836	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-05 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to an increased rating for service-connected 
post-traumatic stress
disorder (PTSD), currently evaluated as 50 percent disabling.

2. Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West
Supp. 2001) for a disability of the cervical spine as a 
result of a fall at a Department of Veterans Affairs Medical 
Center on July 9, 1998.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1952 to May 1954. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  The veteran's service-connected post-traumatic stress 
disorder is manifested by complaints of decreased sleep, 
irritability, crying spells and nightmares.  He has a GAF of 
45.  

3.  The veteran's cervical spine disability was not the 
result of treatment or examination received at a VA facility.  



CONCLUSIONS OF LAW

1.  The criteria for an increased rating to 70 percent for 
post-traumatic stress disorder have been met.   38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 
45620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

2.  The veteran is not entitled under the law to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a disability of the cervical spine claimed to have developed 
from a fall at a VA Medical Center on July 9, 1998.  38 
U.S.C.A. §§ 1151, 5103, 5103A (West Supp. 2001); 38 C.F.R. § 
3.358 (2001); 66 Fed. Reg. 45,620, 45,630-32  (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The Board finds that the 
requirements under the new laws and regulations have been 
substantially met.  The veteran was provided adequate notice 
as to the evidence needed to substantiate his claims and the 
reasons the claims were denied.  The veteran received a copy 
of the October 1999 rating decision, February 2000 Statement 
of the Case, and the July 2000 Supplement Statement of the 
Case.  

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO obtained VA outpatient treatment records-including 
records from Dupont Mental Health Clinic.  The RO also 
obtained the accident report of the July 1998 incident.  The 
veteran was afforded a VA examination in June 1999.  It is 
noted that the examiner stated that he did not have the 
veteran's records before him at the time of the examination.  
However, in light of the favorable determination in this 
claim for the veteran, the Board finds that development for 
another examination is not necessary.  He was afforded a 
personal hearing before the RO.  He withdrew his request for 
a hearing before the Board.  The RO obtained the evidence 
necessary to determine whether the veteran's claims should be 
granted.   In September 2001, the RO contacted the veteran 
and notified him of the evidence needed to establish 
entitlement to the benefit sought, and what the RO would 
obtain, as well as what evidence was needed from the veteran 
and what he could do to help with his claim.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board concludes that the duties 
to notify and assist have been satisfied, and the Board will 
proceed with appellate review.  


Increased Rating for PTSD

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2001).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), for rating purposes].

Analysis

The veteran seeks a disability rating in excess of the 
currently assigned 50 percent for PTSD.  As discussed above, 
in order for the next higher rating of 70 percent to be 
assigned, the evidence must demonstrate or approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The Board finds, for the reasons discussed below, that the 
medical evidence of record does more nearly approximate the 
next-higher disability evaluation of 70 percent under 
Diagnostic Code 9411, but does not warrant a 100 percent 
rating.  

The veteran complains of increased PTSD symptoms, to include 
decreased sleep, flashbacks, irritability, crying spells, 
nightmares, bad mood, pessimism of the future, visual 
hallucinations but no auditory hallucinations or delusions, 
and suicidal ideations but no imminent intent to harm himself 
or homicidal ideations.    

The June 1999 VA examiner noted that the veteran arrived on 
time and unaccompanied for the evaluation.  The veteran 
appeared distant and distrustful and the veteran expressed 
distrust for the government.  The veteran did not exhibit 
spatial disorientation as he was alert and oriented to 
person, place, and situation, although he missed the date by 
approximately three weeks.  He displayed an apathetic and 
hopeless affect which is indicative of a flattened affect and 
consistent with the current rating.  He demonstrated poor 
attention and concentration which is indicative of impaired 
abstract thinking and disturbances of motivation and mood and 
consistent with the current rating.  The veteran's impairment 
in memory is limited to short-term memory loss as his long-
term memory appeared intact on examination.   Treatment 
records show that he regularly sees a psychiatrist and 
psychological associate and regularly attends a Korean War 
group.  Treatment records also show that the veteran is 
married and that he has a relationship with his children.   

The June 1999 VA examiner assigned a Global Assessment of 
Functioning (GAF) score of 45 and noted that the veteran had 
serious symptoms and serious impairment in social 
functioning.  As noted above, the GAF is a scale reflecting 
the "'psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness'" from 0 to 
100, with 100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms.  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV)).  A GAF of 41 to 50 is indicative of serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  

Accordingly, the Board finds that the veteran's overall 
disability picture, as described above, more closely 
approximates the criteria for a 70 percent rating.     38 
C.F.R. § 4.130, Diagnostic Code 9411.  The recent VA 
examination report shows that the veteran had a distant, 
distrustful, apathetic and hopeless affect.  He had poor 
attention and concentration.  He has visual hallucinations, 
suicidal ideation, and impaired short term memory.  

Regarding the veteran's level of occupational impairment, the 
VA examiner noted in June 1999 that the veteran was 
unemployable; however he also stated that 50 percent of this 
was due to unrelated disabilities.   Regarding the veteran's 
level of social impairment, the examiner noted that the 
veteran spent his day watching television and reading.  

The veteran's GAF scores further support the Board's 
conclusion that the veteran is entitled to a 70 percent 
rating pursuant to Diagnostic Code 9411.  In June 1999, the 
veteran assigned a GAF score of 45, representing serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  

The Board acknowledges that not all of the criteria for a 70 
percent evaluation have been shown by the medical evidence.  
For example, the veteran did not exhibit illogical, obscure, 
or irrelevant speech or impaired impulse control.  However, 
as stated in 38 C.F.R. § 4.21, it is not expected that every 
single symptom be exhibited.  Thus, based on the 
symptomatology described above, the Board finds that the 
evidence shows the veteran's PTSD to more nearly approximate 
a 70 percent evaluation under Diagnostic Code 9411.

In finding that a disability evaluation of 70 percent 
reflects the severity of the veteran's PTSD, the Board finds 
that the next-higher rating of 100 percent is not warranted 
here.  The evidence is void of gross impairment in thought 
processes.  Indeed, no evidence of a thought disorder was 
detected upon VA examination in June 1999.  Additionally, the 
evidence does not establish grossly inappropriate behavior, 
or the intermittent inability to perform activities of daily 
living, including the maintenance of personal hygiene.   
Moreover, the evidence similarly failed to show 
disorientation to time or place, or memory loss for names of 
close relatives, one's occupation, or one's own name. 

In determining that a 100 percent rating pursuant to 
Diagnostic Code 9411 is not justified, the Board does 
acknowledge the medical evidence showing visual 
hallucinations.  However, the veteran's hallucinations, which 
are only one of the factors to consider in assigning a 100 
percent evaluation, have not been shown to result in a total 
impairment in occupational and/or social functioning.   

Finally, while the evidence does reveal that the veteran's 
PTSD does place some limits on his unemployability, this has 
been contemplated in the award of a 70 percent rating under 
Diagnostic Code 9411.  Moreover, the evidence does not 
reflect that necessitated any frequent periods of 
hospitalization.  For these reasons, application of the 
regular schedular standards is not rendered impracticable.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

38 U.S.C.A. § 1151 Claim

The veteran filed his claim in September 1998.   For claims 
received after October 1, 1997, benefits may be paid for 
disability or death caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the VA, when the proximate 
cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or the disability was due to an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2002); VAOPGCPREC 40-97 (Dec. 31, 1997).  

The veteran contends that on July 9, 1998, he sustained a 
neck injury from a fall at a VA Medical Center.   An accident 
report indicates that on July 9, 1998, while leaving the VA 
Medical Center and while walking down the wheelchair ramp on 
the left side of the front entrance, the veteran appeared to 
not be paying attention and he stepped off the sidewalk into 
the bush/flower bed causing himself to trip and fall.  The 
veteran fell and caught himself with his right wrist.  He was 
treated in the emergency room and was released.  Treatment 
records show that on examination, the veteran's complaints 
were confined to the right hand, wrist, right thigh.  The 
veteran was diagnosed with contusion of the right wrist, 
hand, and thigh.  The records do not show that the veteran 
sustained a neck injury on July 9, 1998.  Rather, treatment 
records show a prior history of complaints of chronic neck 
pain and falls due to dizziness.  The Board notes that the 
veteran presented testimony on other falls involving his 
wrist and shoulder at VA facilities.  The other falls 
occurring on other days and involving other areas of the 
veteran's anatomy are not relevant to the determination of 
whether the veteran is entitled to compensation benefits for 
a neck disability sustained from the July 9, 1998 fall.  The 
evidence does not show that the veteran injured his neck on 
July 9, 1998.  

The evidence also does not show that the injuries sustained 
that day were proximately caused by fault on VA's part or an 
event not reasonably foreseeable. Under 38 C.F.R. § 
3.358(c)(1), the additional disability must actually result 
from an injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination and not merely coincidental therewith.  The 
injury must have resulted from the examination itself, and 
not from the process of leaving from the examination.  A fall 
due solely to a veteran's inadvertence, want of care, or 
preexisting disability generally is not said to result from 
VA hospitalization.  

It is found that compensation for the veteran's cervical 
spine complaints under 38 U.S.C.A. § 1151 must be denied.  
The law in this case is dispositive.  There is no indication 
in the record that the veteran suffered additional disability 
because of VA medical treatment services.  Rather, the 
evidence indicates that his cervical spine may have been 
injured in a fall at a VA Medical Center; thus, this injury 
was only coincidental with the act of seeking treatment at a 
VA facility, and was not the result of any VA treatment.

Under 38 U.S.C.A. § 7104(c), the Board is bound in its 
decisions by the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  In VAOPGCPREC 1- 
99 (Feb. 16, 1999), the VA General Counsel determined that 38 
U.S.C.A. § 1151 authorizes compensation only for disability 
resulting from the treatment or examination itself at a VA 
facility, and not for disability due to such intervening 
causes as an intentional tort; remedies for such acts are 
beyond the scope of section 1151. See Sweitzer v. Brown, 5 
Vet. App. 503, 505 (1993) (section 1151 does not address 
disabilities that are merely coincidental with the receipt of 
VA treatment or which are not the result of actions by the 
VA); VAOPGCPREC 7-97 (Jan. 29, 1997) (section 1151 does not 
cover injuries which were merely incurred during or 
coincident with hospitalization but not as a result of 
hospitalization).  Therefore, the veteran has not established 
that he is entitled under the law to the benefit sought; as 
such, the claim must be denied as there is an absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A 70 percent rating for PTSD, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a disability of the cervical spine 
claimed to have developed from a fall at a VA Medical Center 
on July 9, 1998 are denied.  



		
	NADINE W. BEJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

